Citation Nr: 0930589	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-05 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss.  In November 
2008, the Board remanded the claim for additional 
development. 

FINDING OF FACT

The Veteran's current bilateral hearing loss first manifested 
many years after service and is not related to his service or 
to any aspect thereof.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.308, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 
F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 
For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2007).  Satisfactory evidence is credible 
evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
Such credible, consistent evidence may be rebutted only by 
clear and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  The provision does not 
establish a presumption of service connection.  Rather, it 
eases a combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  The reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service.  
Both of those inquiries generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).

The Veteran contends that his current hearing loss is the 
result of acoustic trauma sustained while on active duty.  
Specifically, he contends that he was exposed to artillery 
fire while in basic training and while stationed in Vietnam, 
as well as to the loud noises involved with being a shop 
welder while in Vietnam.  He also contends that his current 
hearing loss may be caused by his in-service treatment for an 
ear fungus that at the time caused him to lose hearing in 
both ears.  The Veteran contends that he has had long-
standing hearing loss since he separated from service.  

The Veteran's service medical records do not show clinical 
evidence of hearing loss at any time during active service.  
A medical treatment record reflects that in April 1969, the 
Veteran was hospitalized for five days and was diagnosed with 
right middle lobe pneumonia.  However, there is no mention of 
any hearing loss at that time.  Upon separation from service, 
the Veteran's hearing was determined to be normal.  The 
available service records show that the Veteran received the 
Combat Action Ribbon for his service in Vietnam during the 
Vietnam War, an award indicative of participation in combat.  
Based upon the Veteran's combat service, he may be presumed 
to have been exposed to acoustic trauma in service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2008).  However, 
even if the Veteran was exposed to acoustic trauma in 
service, in order to establish entitlement to service 
connection for bilateral hearing loss, a nexus between his 
current hearing loss and the in-service exposure to acoustic 
trauma must be shown.

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of those 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).

The first post-service medical evidence showing treatment for 
bilateral hearing loss is a VA treatment record dated in 
September 2004.  At that time, the Veteran underwent 
audiological examination, revealing mild to severe 
sensorineural hearing loss in the right ear, and mild to 
severe sensorineural hearing loss in the left ear.  Word 
recognition was found to be poor.  Impressions were made for 
hearing aids.  In October of 2004, the Veteran was fitted 
with hearing aids. The hearing aids were adjusted in December 
2006.  These records do not include an opinion as to etiology 
of the Veteran's hearing loss.  There are no further 
treatment records related to hearing loss until January 2009, 
when the Veteran underwent VA audiological examination.

On January 2009 VA audiological examination, the Veteran 
reported that he had difficulty hearing people when they 
spoke and also suffered from tinnitus.  He reported that his 
post-service employment included welding and construction.  
He stated that he had used hearing protection in these 
positions.  Audiometric examination demonstrated bilateral 
hearing loss that comported with VA requirements for 
consideration as a disability.   Word recognition ability was 
fair to poor bilaterally.  After physically examining the 
Veteran and reviewing the claims file, including the 
Veteran's service medical records, the examiner concluded 
that the Veteran's hearing loss was less likely than not 
related to his military service.  In so determining, the 
examiner found it to be significant that, while in service, 
the Veteran had not reported any hearing loss and no hearing 
loss was found.  The examiner also thought it to be 
significant that the there was a lack of any evidence of 
hearing loss for many years following service.  Additionally, 
there was a lack of any other medical evidence in the claims 
file to suggest that the Veteran's current hearing loss was 
related to his service.

In March 2009, the Veteran submitted a statement further 
contending that his bilateral hearing loss was related to his 
service.  He provided particular instances in which he was 
exposed to acoustic trauma while on active duty.  He also 
mentioned a fellow service member who had been service-
connected for hearing loss but had not been exposed to the 
same extent of acoustic trauma as he had experienced.  

In June 2009, a fellow service member from his unit in 
Vietnam submitted a statement contending that their unit was 
subjected to loud sniper and mortar fire, as well as 
helicopter noise, on a frequent basis.  

In this case, because no bilateral hearing loss was diagnosed 
within one year after separation from service, the Veteran is 
not entitled to service connection for bilateral hearing loss 
on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Here, 
there is no evidence establishing a medical nexus between 
military service and the Veteran's bilateral hearing loss.  
Rather, the evidence of record only weighs against such a 
finding.  Thus, service connection for bilateral hearing loss 
is not warranted.

The Board has considered the Veteran's assertions that his 
hearing loss is related to his service.  However, to the 
extent that he ascribes his current hearing loss to exposure 
to noise in service, his opinion is not probative.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally 
not competent to opine on matter requiring knowledge of 
medical principles).  While the Veteran purports that his 
symptoms during service support the current diagnosis by a 
medical professional, his statements alone are not competent 
to provide the medical nexus and a medical professional has 
not made such a connection.  Thus, his lay assertions are not 
competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's current bilateral hearing loss first manifested 
many years after service and is not related to his active 
service or any incident therein.  As the preponderance of the 
evidence is against the Veteran's claims for service 
connection for bilateral hearing loss, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  The 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in July 2005 and March 2006, 
a rating decision in September 2005, a statement of the case 
in November 2006, and a supplemental statement of the case in 
March 2008.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decision.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim and adjudication of the claim by the RO subsequent 
to receipt of the required notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the adjudication in the 
February 2009 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for bilateral hearing loss is denied.

____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


